
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 586
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2012
			Mr. Manzullo
			 submitted the following resolution; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the concern of Congress
		  regarding the Argentine Republic’s willful and repeated disregard for the rule
		  of law in the United States.
	
	
		Whereas Argentina ranks as one of the most important
			 economies of South America and bears the responsibilities of membership in the
			 Group of Twenty Finance Ministers and Central Bank Governors (G–20);
		Whereas in 2001, Argentina declared its default on over
			 $81,000,000,000 of its sovereign debt, including approximately $9,900,000,000
			 of Argentine sovereign bonds owned by United States citizens and
			 corporations;
		Whereas in 2005, after terminating negotiations with its
			 creditors, Argentina unilaterally sought to impose upon those creditors a 73
			 percent reduction on the face value of its debts, a proportion drastically
			 greater than international norms that did not reflect Argentina’s capacity to
			 pay;
		Whereas Argentina then sought to repudiate all debts owed
			 to the approximately one-quarter of its eligible bondholders who rejected its
			 unilateral offer, notwithstanding the legally and traditionally voluntary
			 nature of such exchanges;
		Whereas in 2005, the Argentine administration and
			 legislature codified the repudiation of the Republic’s debts by passing the
			 so-called “Lock Law”, which prohibited the Argentine government from reopening
			 its debt exchange or making any other future offer to bondholders;
		Whereas in 2006, Argentina demonstrated its capacity to
			 repay its debts in full by repaying $9,800,000,000 owed by the country to the
			 International Monetary Fund (IMF);
		Whereas in 2009, Argentina enacted Law 26,547, which
			 temporarily suspended the “Lock Law” for the government’s convenience so as to
			 conduct a second debt exchange, with a coercive further prohibition against
			 allowing bondholders that had brought judicial proceedings from receiving more
			 favorable treatment than exchange participants;
		Whereas in 2010, Argentina executed this second debt
			 exchange by unilaterally offering creditors not participating in the 2005
			 exchange the equivalent of a 75 percent reduction in value, even worse terms
			 than those offered in 2005 despite considerable improvement in the country’s
			 economic and financial conditions;
		Whereas, notwithstanding that the country currently holds
			 at least $45,000,000,000 in foreign currency reserves, Argentina refuses to pay
			 more than 100 United States court judgments in total exceeding $5,000,000,000,
			 with further direct and indirect costs to U.S. bondholders, investors, and
			 taxpayers arising from Argentina's default and non-negotiated debt
			 restructuring;
		Whereas, notwithstanding Argentina’s express commitments
			 in the Fiscal Agency Agreement governing its bond indebtedness to waive claims
			 of sovereign immunity and submit to the jurisdiction of the State of New York
			 in order to gain access to capital markets in the United States, Argentina now
			 contests and refuses to honor these judgments;
		Whereas Argentina has similarly dishonored claims brought
			 by United States companies and others before the International Center for
			 Settlement of Investment Disputes (ICSID) and other international arbitral
			 forums, which have collectively issued awards against Argentina totaling over
			 $900,000,000;
		Whereas Argentina’s failure to comply with arbitral awards
			 in favor of United States creditors violates Argentina’s obligations under the
			 Treaty Between the United States of America and the Argentine Republic
			 Concerning the Reciprocal Encouragement and Protection of Investment, also
			 known as the U.S.-Argentina Bilateral Investment Treaty;
		Whereas Argentina’s disregard for established
			 international norms is apparent in its disproportionate share of cases brought
			 before ICSID, where, among G–20 countries, Argentina accounts for 78 percent of
			 all pending cases;
		Whereas Argentina actively evades the judgments rendered
			 by United States courts and other adjudicatory bodies and thus abusing the
			 immunity of the Bank for International Settlements (BIS), and by secreting its
			 assets in ways and places that frustrate the enforcement of United States
			 judgments and arbitral awards;
		Whereas Argentina’s dishonest and disreputable conduct
			 encourages other nations to pursue comparable tactics for dishonoring their
			 international financial commitments, for example Ecuador, which in 2008
			 selectively defaulted on its sovereign bond obligations, citing Argentina’s
			 conduct as precedent;
		Whereas the international financial community, including
			 the IMF, has criticized Argentina for its lack of fiscal transparency and its
			 manipulation of key economic statistics, including in particular a gross
			 understatement of Argentina’s inflation and exaggeration of economic
			 growth;
		Whereas Argentina has imposed fines and initiated criminal
			 enforcement action against independent economists who publish inflation
			 statistics that differ from the official reports;
		Whereas the Financial Action Task Force (FATF) has
			 identified Argentina’s failure to comply with 47 out of its 49 recommendations,
			 the worst evaluation of any G–20 nation, highlighting the country’s regulatory
			 shortcomings and the vulnerability of Argentina’s financial institutions to
			 terrorist financing and money laundering;
		Whereas Argentina refuses to comply with IMF membership
			 requirements, including but not limited to Article IV reviews, which allow the
			 IMF to accurately assess a country’s economic health, development, and
			 policies;
		Whereas the actions of Argentina since its 2001
			 declaration of default have imposed billions of dollars of financial losses,
			 not only within the United States but throughout global financial markets,
			 which could deprive more deserving sovereign borrowers of access to capital by
			 undermining confidence in the markets for and legal enforceability of sovereign
			 debt; and
		Whereas Argentina’s failure to comply with its obligations
			 under international investment treaties threatens to undermine the confidence
			 of investors that such treaties afford them a meaningful remedy against unjust
			 expropriation or other unfair or inequitable treatment by the states in which
			 they invest, thus undermining justice and deterring the investment that is
			 necessary to stimulate worldwide economic growth: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)declares that the Argentine Republic has
			 repeatedly and willfully disregarded the rule of law in the United States;
			(2)declares that the
			 refusal of Argentina to honor and satisfy the judgments of United States courts
			 and arbitral awards threatens the economic well-being of the United States and
			 undermines the integrity and efficacy of such courts;
			(3)declares that
			 Argentina should immediately honor its obligations to United States bondholders
			 and investors;
			(4)declares that the
			 United States should work with other IMF member states to restrict Argentina’s
			 access to IMF benefits and prerogatives until Argentina has complied with its
			 obligations as an IMF member;
			(5)declares that the
			 United States should resolutely maintain its policy of opposing further loans
			 to Argentina by the World Bank and the Inter-American Development Bank
			 (excepting those rare circumstances in which loans are targeted at the very
			 poor) and that it should vigorously encourage other countries to do the same;
			(6)declares that
			 officials of the United States Federal Reserve System who sit on the Board of
			 Directors of the BIS should endeavor to ensure that Argentina is prohibited
			 from continuing to exploit the immunities of this organization for the purpose
			 of evading the judgments of United States courts; and
			(7)declares that
			 Argentina’s behavior is not befitting a member of the G–20 Group of Finance
			 Ministers and Central Bank Governors, and that the United States should work
			 with other G–20 members to re-evaluate Argentina’s membership in that
			 body.
			
